Citation Nr: 1746088	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-30 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the Veteran's cause of death.

2. Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In a February 2002 rating decision, the Houston, Texas, RO denied service connection for the cause of death. The appellant filed a timely notice of disagreement (NOD), and perfected her appeal in August 2002. She withdrew her appeal in a February 2004 written statement.

2. Evidence associated with the file since February 2002, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the Veteran's cause of death.

3. The preponderance of the evidence is against finding a primary or contributory cause of death manifested during service.


CONCLUSIONS OF LAW

1. The February 2002 rating decision denying service connection for cause of death is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302 (a), 20.1103 (2016).

2. As pertinent evidence received since the February 2002 denial is new and material, the criteria for reopening the claim for service connection for cause of death are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.312 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to reopen a previously denied claim

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). Because new and material evidence has since been submitted, this claim will be reopened. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a February 2002 rating decision, the RO denied the appellant's claim for entitlement to service connection for the Veteran's cause of death because the Veteran's causes of death were not related to service. The appellant filed a timely NOD, and perfected her appeal by filing a VA Form 9 in August 2002. After certification to the Board, the appellant withdrew her appeal in a February 2004 written statement. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. The denial was therefore final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156 (a), 20.302, 20.1103. 

In September 2004, the appellant petitioned to reopen the claim for service connection for the Veteran's cause of death. The RO reopened the claim, but denied service connection because the evidence did not demonstrate that the Veteran's causes of death were related to service. The appellant filed a timely NOD and the RO certified her appeal to the Board in December 2015.  

Evidence submitted since the final February 2002 rating decision consists of VA medical records, treatise evidence, and the appellant's statements. The VA medical records include an opinion on the Veteran's causes of death by the Veteran's treating VA cardiologist. The appellant also submitted treatise evidence indicating a possible link between the dermatological symptoms the Veteran's experienced in service with diabetes mellitus, an underlying factor to congestive heart failure, one of the causes of death. Finally, the appellant's statements contend that the Veteran demonstrated symptoms of diabetes mellitus and hypertension in service. 

Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the February 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for cause of death and raises a reasonable possibility of substantiating the claim. Thus, the claim of service connection for cause of death is reopened and will be discussed on the merits below. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.

Service Connection - Cause of Death

In a claim of service connection for a veteran's cause of death, i.e., Dependency and Indemnity Compensation (DIC), evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability. 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312. Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

DIC is also awarded if the veteran's death can be service connected. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. That is, service connection for the cause of a veteran's death is granted, post mortem, and DIC is awarded, if the evidence shows that a fatal disease or injury was actually incurred or aggravated in service, though service connection had not been granted for the disease or injury prior to a veteran's death, was either the principal or a contributory cause of death. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's death, due to a cause not already service connected, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. §§ 1101, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c).

As a general matter, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A.       §§ 1110 , 1131; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a [claimant] must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant contends the Veteran demonstrated symptoms of hypertension and diabetes mellitus in service, which were contributing factors in the Veteran's death. 

In July 1963, while stationed at Parris Island, South Carolina, the Veteran demonstrated contact dermatitis in his lower extremities, with redness, itching, and swelling. He spent several days in the infirmary, and was administered anti-itch cream and saline soaks. A physical examination noted a grade I pulmonic systolic heart murmur, a blood pressure reading of 120/70, pharyngitis (a respiratory infection), and lymphangitis of the leg (inflammation). He was evaluated as allergic to the uniform socks issued. Upon returning to duty, his lower extremities again demonstrated contact dermatitis. 

In August 1963 he was given a medical board discharge from the Marine Corps. At the physical examination, his blood pressure was 120/80, and his fasting blood sugar was 74 milligrams. However, his physical examination was within normal limits, outside of his dermatological symptoms. A chest x-ray was interpreted as negative, and the Veteran was deemed physically qualified for a transfer to the Marine Corps Reserves. The Veteran's PULHES profile upon separation indicated he was in excellent physical health. See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

Treatment records indicate that in April 1996, the Veteran complained of chest tightness and pain. During the examination, he reported having hypertension and diabetes mellitus for over thirty years. The Veteran was diagnosed with an ischemic heart and congestive heart failure in May 1996. An August 1996 report by Dr. H. Lapin indicated the Veteran was diabetic for "five or six years" but had been placed on insulin for "the past two months" and noted "there is no question he has severe diffuse coronary artery disease."

The Veteran died in 2001. According to the death certificate, the immediate cause of death was ventricular fibrillation, with the underlying or contributory causes of death listed as hypertension and congestive heart failure. The Veteran was cremated, and no autopsy was conducted. 

In June 2004, the Veteran's VA cardiologist Dr. G. Habib reviewed the Veteran's VA medical records and his military service records. He opined that it was "unlikely that the dermatologic problems this veteran had suffered while on active military duty and during his military service, including the foot infections, allergies, rashes, blisters, contact dermatitis and the associated lymphangitis, are in any way causally related to the subsequent cardiovascular problems he has experienced including the extensive coronary artery disease, heart failure and hypertensive heart disease." He added that the "major risk factors leading to cardiovascular disease in this veteran, namely diabetes mellitus, hypertension, obesity and dyslipidemia are not, in my medical judgment, due to or associated with any of the dermatologic problems he has suffered while in the military service."

The preponderance of the evidence is against granting service connection for the Veteran's cause of death. There is no probative medical evidence linking the Veteran's in-service symptoms to his primary or contributory causes of death.

The Board has considered the appellant's June 2016 submissions. These include internet-based articles on the onset and causes of hypertension and diabetes mellitus, as well as information on contaminants found on Parris Island, South Carolina. However, these articles provide general information only, and are of minimal probative value. They do not expressly address the Veteran's medical history. See Wallin v. West, 11 Vet. App. 509 (1998) (observing that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314 (1998)); see also Procopio v. Shinseki, 26 Vet.App. 76 (2012) (Board decision affirmed where Board recited law with respect to the probity of medical treatise evidence and found that it did not show to any degree of specificity that the Veteran's disorder was linked to military service). 

The Board also notes the appellant's contentions that the Veteran was exposed to contaminants while stationed in Parris Island, South Carolina, and that such exposure aggravated the Veteran's then-undiagnosed hypertension and diabetes mellitus conditions and resulted in the dermatological reaction. The list of diseases that are deemed associated with herbicide exposure includes hypertension and diabetes mellitus. However, the Veteran did not have service in Vietnam, and the provisions of presumptive service connection as due to exposure to herbicide do not apply. However, where the evidence does not warrant presumptive service connection, the appellant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The appellant has not proffered probative medical evidence indicating the Veteran's exposure to the contaminants on Parris Island, South Carolina, aggravated an undiagnosed medical condition other than contact dermatitis. As indicated above, the treatise evidence submitted does not expressly address the Veteran's medical history and is insufficient to link the Veteran's causes of death to service. 

The Veteran service treatment records do not indicate complaints of, treatment for, or diagnoses of hypertension, diabetes mellitus or coronary heart disease in service. His blood pressure and glucose readings were within normal limits upon separation. There is no medical evidence indicating he was diagnosed with hypertension, diabetes mellitus or coronary heart disease within the presumptive period following separation. Finally, probative medical evidence indicates his in-service symptoms were not indicative of hypertension, diabetes mellitus, or coronary heart disease. The claim for service connection for cause of death is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for the Veteran's cause of death is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


